                            FLYNN & WIETZKE, P.C.
                                       1205 Franklin Avenue, Suite 370
                                          Garden City, N.Y. 11530
                                  Tel: (516) 877-1234 Fax: (516) 877-1177
Marc Wietzke, Esq.
Admitted in NY & NJ                                                          Offices throughout the Northeast
  __________                                                                 Toll Free: (866) 877-FELA
Sean Constable, Esq.



                                                              MEMO ENDORSED
Admitted in NY & MA
  __________
Michael Flynn, Esq., Of Counsel


                                                                 February 14, 2020




         Hon. Katherine Polk Failla
         United States District Court
         Southern District of New York
         500 Pearl Street
         New York, NY 10007

         RE: MELANIE MEYER V. LONG ISLAND RAILROAD COMPANY
             19 Civ. 11236 (KPF)

         Dear Judge Polk Failla:

         We represent the plaintiff in the above-captioned matter scheduled for an Initial Pre-Trial
         Conference on February 21, 2020 at 12:00 PM. The parties jointly filed their proposed
         Civil Case Management Plan and Scheduling Order along with a Joint Statement yesterday,
         February 13, 2020 by ECF. Since the parties are in agreement as to the discovery
         scheduling, it is respectfully requested that the initial pre-trial conference be cancelled and
         the proposed Order be approved.

                                                                  Respectfully submitted,




                                                                  Marc Wietzke

         MW:EF
         cc: Christopher Yodice, Esq.
Application GRANTED. The initial pretrial conference currently
scheduled for February 21, 2020, is hereby ADJOURNED sine die.
The parties are ORDERED to appear for a pretrial conference in
this matter on July 21, 2020, at 2:00 p.m. in Courtroom 618 of
the Thurgood Marshall Courthouse, 40 Foley Square, New York,
New York.


Dated:   February 14, 2020        SO ORDERED.
         New York, New York



                                  HON. KATHERINE POLK FAILLA
                                  UNITED STATES DISTRICT JUDGE
